Citation Nr: 1503774	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Houston, Texas.


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has current bilateral hearing loss (including hearing impairment for VA purposes), and was exposed to acoustic trauma in combat service.  

Although the December 2011 VA examiner found that the Veteran's hearing loss was not due to service, this opinion was based primarily on the finding of normal hearing at the discharge examination.  A medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As the probative value of the December 2011 VA examiner's opinion is reduced, it does not constitute clear and convincing evidence against a finding that the Veteran's hearing loss was incurred during active duty.  Thus, the combat presumption of 38 U.S.C.A. § 1154(b) is not rebutted. The Board finds the Veteran's allegations of hearing problems in and since service to be competent and credible. 

The evidence is at least in equipoise as to whether this disability is etiologically related to acoustic trauma in service.  Therefore, resolving reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral hearing loss is in order.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


